Citation Nr: 1123683	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-20 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with dysthymic disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.   

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee.   

4.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine.   


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1971 to October 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  Throughout the period of appellate review, the disability picture of the Veteran's PTSD with dysthymic disorder is shown to have been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal).  

2.  Beginning February 20, 2008, the disability picture of the left and right knee disabilities is shown to have been manifested by functional limitation with painful motion, but not flexion worse than 60 degrees, extension to 5 degrees, or subluxation or lateral instability.  

3.  Throughout the period of appellate review, the disability picture of the service-connected DDD of the cervical spine is not shown to have been manifested by more than forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 30 percent for the service-connected PTSD with dysthymic disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2010).

2.  The criteria for the assignment of a 10 percent evaluation, but not more, for the service-connected chondromalacia of the right knee are met beginning February 20, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2010).  

3.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected chondromalacia of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5256-5263 (2010).

4.  The criteria for the assignment of a 10 percent evaluation, but not more, for the service-connected chondromalacia of the left knee are met beginning February 20, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2010).  

5.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected chondromalacia of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5256-5263 (2010).

6.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected DDD of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Code 5242 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present matter, the increased rating claim for PTSD with dysthymic disorder arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed on this claim under VCAA.

With regard to the remaining claims on appeal, the Veteran was sent a letter in March 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Also, the Veteran was afforded appropriate VA examinations in March 2009 (concerning the cervical spine and bilateral knees) and July 2009 (concerning PTSD with dysthymic disorder).  The Board finds that the VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, including his lay assertions and current complaints, and because they describe the service-connected PTSD with dysthymic disorder, chondromalacia of each knee, and DDD of the cervical spine, in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the March 2009 examinations.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of the present claim for a higher initial evaluation for PTSD with dysthymic disorder, the Board has considered all evidence of severity since the effective date for the award of service connection in April 2009.  With regard to the Veteran's increased rating claims regarding the cervical spine and bilateral knees, the Board has considered all evidence of severity within one year of his claim for increased ratings, which was received in February 2009.  The Board has also considered whether "staged ratings" are warranted.  The Board's adjudication of that claim, accordingly, meets the requirements of Hart.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

A.  PTSD with Dysthymic Disorder

The Veteran's PTSD with dysthymic disorder has been assigned an initial 30 percent rating throughout the period of appellate review.  

Evaluations of mental health disorders are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, including the Veteran's service-connected PTSD with dysthymic disorder, which is rated under Diagnostic Code 9411.  The schedular rating criteria are as follows:

A rating of 10 percent is assignable for ooccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.

A rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale are also an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  See DSM-IV Quick Reference at 46-47.  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF scores must be considered in light of the actual symptoms of a disability, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

In the present case, the Board finds that the service-connected disability picture does not warrant an evaluation in excess of the currently assigned 30 percent.  The pertinent evidence consists of private psychiatric reports, VA treatment records, results of a VA examination, and the Veteran's own testimonial statements.  This evidence reflects symptoms characteristic of no more than a 30 percent level of impairment.  

First, the evidence shows no indications of circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); or impaired judgment; impaired abstract thinking.  To the contrary, the evidence, including a private psychiatric evaluation in April 2009 and a VA examination in July 2009, specifically shows speech within normal limits.  Also, the July 2009 VA examination, which is uncontradicted in this regard by the private evidence, shows that the Veteran denied panic attacks, his recent and remote memory was normal, and thought processes that were goal-directed and logical.  Furthermore, the April 2009 evaluation and July 2009 VA examination showed  that he had good insight and judgment.  

The private treatment records, including the April 2009 evaluation results, indicate that he had constricted and dull affect.  The July 2009 VA examiner found blunted affect.  Yet, the numerous VA treatment records, especially the primary care follow-up notes, consistently reflect "appropriate" affect.  

Further, a May 2009 VA nursing questionnaire indicates that the Veteran endorsed having little interest or pleasure in doing things more than half of days.  During the private psychiatric evaluation in April 2009, it was noted that the Veteran was nervous and anxious.  A private psychiatry follow-up note from May 2009 shows complaints of feeling tense and mind not at ease.  During the July 2009 VA examination, his mood was dysphoric and labile, and his PTSD symptoms were noted to include markedly diminished interest or participation in significant activities.  

The Board also notes the Veteran's intermittent endorsement of suicidal ideation.  The frequency of this symptom, however, is unclear.  He informed the private psychiatrist during the April 2009 evaluation that he had passive suicide ideation, but this was noted as "in the past"; he denied any current suicidal ideation at the time of the evaluation.  A May 2009 progress note from the private psychiatrist shows that the Veteran denied suicidal ideation, as does a May 2009 VA primary care treatment record.  Yet, he informed the July 2009 VA examiner that he had daily suicidal ideation.  

Also, the July 2009 VA examiner, but not the private psychiatrist, noted obsessive/ritualistic behavior involving counting things, checking to make sure things are locked, and "walking the perimeter."  There is no indication, however, that this behavior interfered with routine activities.  In fact, the July 2009 VA examiner specifically noted that there was no problem with the Veteran's activities of daily living (ADLs).  Similarly, although the July 2009 VA examiner noted PTSD symptoms involving irritability or outbursts of anger, the examiner also noted that the Veteran had good impulse control.  Finally, the private psychiatry records, including the April 2009 evaluation, reflect a disheveled and unkempt appearance.  Yet, the July 2009 VA examiner found the Veteran to be clean and casually dressed with an ability to maintain personal hygiene.  

Nonetheless, the evidence does not show difficulty in establishing and maintaining effective work and social relationships.  At the April 2009 private evaluation, the Veteran reported that he worked, but had little interaction with people at work, and he had no friends or social activities; he avoided people and did not like to go anyplace.  At the July 2009 VA examination he similarly reported having no friends, avoiding his wife's friends, and not speaking to neighbors.  He further explained that he would go to church only if his wife made him, and he had no hobbies, except involving the computer.  A July 2009 private psychiatric record reflects his account that his coworkers considered him "crazy" because he did not care what he said.  Yet, at both examinations, the Veteran reporting having been married for 36 years (37 years at the VA examination), and he had worked at the same job for the prior 10 years.  Moreover, he informed the July 2009 VA examiner that he had two children, with whom he got along "great" and had good communication, although his children "kn[ew] when to stay away."  With regard to his occupational functioning, the Veteran informed the July 2009 VA examiner that he had lost no time for work during the past year.  

In summary, the evidence reflects some symptoms listed in the schedular criteria for a higher evaluation.  Nonetheless, the Veteran's disability picture, overall, is not shown to cause effects involving more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal).  See 38 C.F.R. §§ 4.126, 4.130; Mauerhan, 16 Vet. App. at 442-43.  In fact, the July 2009 VA examiner found the Veteran's PTSD symptoms to be moderately severe with a good prognosis due to the Veteran being intelligent, verbal, and insightful.  The Board also reiterates that the Veteran informed the July 2009 VA examiner that he had lost no time from work during the past year.  Although he indicated that he had limited social activities, he had a good relationship with his wife.  In any event, an increased evaluation may not be assigned based solely on social impairment.  38 C.F.R. § 4.126(b).  

The Board has also carefully considered the assigned GAF scores during the period under review.  In this case, the private psychiatrist, at the April 2009 evaluation, assigned a GAF score of 39, which indicates either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV Quick Reference at 46-47.  The Veteran argued in his October 2009 notice of disagreement (NOD) that a higher rating is warranted based on this GAF score since his treating psychiatrist's opinion  "must be given a great deal of probative value."  

Also, the Otherwise, the July 2009 VA examiner assigned a GAF score of 50, which reflects either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board finds that a higher evaluation is not warranted on the basis of these GAF scores.  The Board may not dispute the assignment of these GAF scores, as they are medical determinations.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board may not base a decision on its own unsubstantiated medical opinion).  However, contrary to the Veteran's October 2009 NOD statement, no greater weight is afforded to the opinion of a veteran's treating physician over a VA or other physician.  See Winsett v. West, 11 Vet. App. 420 (1998).  In fact, the Board observes, with due deference to the psychiatrists' opinions, that the 39 GAF scores assigned are unsupported by the concurrent symptomatology reported by the private psychiatrist, which reflects no symptoms of speech is at times illogical, obscure, or irrelevant, or a depressed man who avoids friends, neglects family, and inability to work.  Likewise, the GAF score of 50, as assigned by the July 2009 VA examiner is not shown to be productive of a disability picture that, overall, reflects either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

 The Board, thus, reiterates that the service-connected disability picture is not shown to be productive of symptoms that would be characteristic or reflective of the criteria for a higher percent rating under the VA rating schedule, even when considering the GAF scores assigned.  See 38 C.F.R. § 4.118.  

In conclusion, the Board finds that an evaluation higher than 30 percent is not warranted for the service-connected PTSD with dysthymic disorder.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

B.  Bilateral Knees

The Veteran has been assigned a separate 10 percent rating for the service-connected left knee disability and right knee disability effective on February 20, 2009, the date he filed his claim for an increased rating.  As the evidence is related and the schedular criteria are the same, the Board will address the issues together.  

Evaluations of the knee are assigned under the schedular criteria of Diagnostic Codes 5256 through 5263, under 38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, which concerns "other impairments of" the knees, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a  40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.

A separate, compensable rating may be assigned under each of these three Diagnostic Codes (5257, 5260, 5261), if the specific symptoms are shown.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

Also potentially pertinent in this appeal are Diagnostic Code 5256, concerning ankylosis of the knee; Diagnostic Code 5258, concerning dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint; Diagnostic Code 5259, concerning symptomatic removal of semilunar cartilage; Diagnostic Code 5262, concerning impairment of the tibia and fibula; and Diagnostic Code 5263, concerning genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Finally, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the joint affected.  38 C.F.R. § 4.71a.

In the present case, the pertinent evidence during the period of appellate review consists of VA outpatient treatment records and results of a VA examination in March 2009.  After careful review of this evidence, the Board finds that a 10 percent rating is assignable from February 20, 2008, which was one year prior to the Veteran's claim, on the basis of evidence showing noncompensable, but painful motion.  See 38 C.F.R. §§ 4.40; DeLuca, 8 Vet. App. 202.  Otherwise, a rating higher than 10 percent is not warranted for either the service-connected right knee disability or the left knee disability during any period of appellate review.  

First, the Board finds significant that an October 2008 VA primary care treatment record reflects that the Veteran exercised regularly walking and running.  He informed the March 2009 VA examiner that he could stand 3 to 8 hours with only short rest periods, and he could walk one to three miles.  Although he complained of stiffness at the VA examination, he denied flare-ups and reported good relief from medication.  The VA examiner concluded that the symptomatology of each knee caused significant effects on the Veteran's usual occupation due to decreased mobility and pain.  The VA examiner also determined that the bilateral knee symptomatology caused effects on the Veteran's ADLs ranging in severity from none to moderate.  On follow-up at VA in May 2009, by comparison, the Veteran reported running approximately 5 miles every other day.  The Board finds the VA primary care records are more persuasive evidence, as they reflect the Veteran's candid statements made for treatment purposes without any indication of the competing interest in financial gain evident during the VA examination.  See Gahman v. West, 12 Vet. App. 406 (1999); Rucker v. Brown, 10 Vet. App. 67, 73 (1997)

Further, the evidence does not show slight recurrent subluxation or lateral instability of the knee consistent with assignment of a 10 percent rating under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  The VA outpatient treatment records show no indication of such symptoms, and the Veteran specifically denied episodes of subluxation and dislocation at the March 2009 VA examination.  The March 2009 VA examiner's physical examination showed no grinding or instability.  

Also, the evidence shows that flexion was not limited to 60 degrees and extension was not limited to 5 degrees in either knee, consistent with the assignment of 10 percent ratings under either Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  The VA outpatient treatment records indicate that the Veteran had "functional" range of motion in the lower extremities.  Range of motion testing at the March 2009 VA examination revealed right knee flexion limited to 125 degrees, and extension to 0 degrees.  The left knee had flexion limited to 135 degrees and extension to 0 degrees.  The ranges of motion in each knee were not additionally limited following repetitive use.

Additionally, consistent with Diagnostic Codes 5258 and 5259, there is no indication of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, or symptomatic removal of semilunar cartilage of the right knee.  With regard to the left knee, the Veteran reported during the March 2009 VA examiner that he had a history of left knee cruciate ligament repair.  However, he denied episodes of locking or effusion.  Physical examination of each knee showed no crepitation, grinding, patellar or meniscus abnormality, and no abnormal tendons or bursae.  X-rays of each knee were "negative" with findings including "no significant degenerative changes" and no joint effusion.  

Finally, there is no indication of ankylosis; impairment of the tibia and fibula; or genu recurvatum.  Accordingly, a higher evaluation is not assignable under Diagnostic Codes 5256, 5262, and 5263.  38 C.F.R. § 4.71a.

In conclusion, the Board finds that a 10 percent rating, but not higher, is warranted for the service-connected for chondromalacia of the left knee and for chondromalacia of the right knee from February 20, 2008.  As shown, a higher rating is not warranted under any potentially applicable, alternative diagnostic codes for either knee, even when considering functional limitation due to the DeLuca factors.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.  

C.  Cervical spine

The Veteran's service-connected DDD of the cervical spine has been rated as 10 percent disabling throughout the entire period under appellate review.  Schedular ratings for disabilities of the cervical spine (neck) are assigned under the diagnostic criteria of the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243, under 38 C.F.R. § 4.71a. The schedular criteria are as follows:  

A 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine. 

The highest rating, 100 percent rating, is assigned for unfavorable ankylosis of entire spine. 

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2).  

Further, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Disabilities of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  General Rating Formula, Note (6). 

Intervertebral disc syndrome (IVDS), under DC 5243, is to be evaluated either under the General Rating Formula (above), or, alternatively, under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation.  The schedular criteria for incapacitating episodes are as follows:  

A 10 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.   

A 20 percent rating is assigned intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  

A 40 percent rating is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.   

A 60 percent rating contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.   

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Incapacitating Episodes Formula, Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Incapacitating Episodes Formula, Note (2). 

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson, 9 Vet. App. 7.

In the present case, the Board finds that the service-connected cervical spine disability picture does not warrant an evaluation in excess of the currently assigned 10 percent.  

The pertinent evidence during the period of appellate review consists of the results of a VA examination in March 2009.  During the clinical interview, the Veteran complained of stable symptoms involving problems turning his head to the right and pain radiating to the shoulders.  He had good relief from medication.  He had no symptoms of numbness or paresthesias, fatigue, or decreased motion, but he had stiffness, spasms, and pain.  The pain was moderate, "throbbing" in character, occurred up to 6 days per week while in bed, and lasted minutes.  The Veteran denied flare-ups, and he had no incapacitating episodes.  He was able to walk one to three miles.  Also, he used a soft neck collar as needed.  

Physical examination showed normal head position without ankylosis.  There was no spasm or weakness, but there was guarding, tenderness, and pain with motion to the right.  There was no spasm, tenderness or guarding severe enough to be responsible for abnormal gait or spinal contour.  Neurological examination revealed no abnormal sensation in the upper extremities, and reflex examination revealed no abnormality.  On range of motion testing, there was flexion to 35 degrees, extension to 20 degrees, left lateral flexion to 35 degrees; right lateral flexion to 25 degrees; left lateral rotation to 50 degrees; and right lateral rotation to 25 degrees.  There was no objective indication of pain after repetitive use, and the range of motion was not additionally limited following repetitive use.

The VA examiner also noted that a November 2006 neck magnetic resonance imaging scan (MRI) showed DDD with posterior bulging of the intervertebral discs associated with posterior osteophytes.  Based on the examination results, the VA examiner diagnosed DDD of the cervical spine with limited range of motion.  The VA examiner concluded that the Veteran's symptoms caused significant effects on his usual occupation due to problems with lifting and carrying, in addition to difficulty turning his head while driving.  The VA examiner also determined that the Veteran's ADLs were limited from a mild to a moderate degree, except for sports, which was prevented.  

The Board finds, in summary, that the pertinent evidence does not show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees.  For sake of reference, the Board notes that the combined range of motion shown at the March 2009 VA examination was 190 degrees.  There is also no indication of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Furthermore, a higher evaluation is not warranted on the basis of incapacitating episodes, as there is no evidence of bed rest prescribed by a physician, which the Veteran specifically denied at the VA examination.In his October 2009 NOD, the Veteran wrote that the presently assigned 10 percent evaluation did not take into consideration functional loss due to pain or the effect of his medication.  The Board finds, contrary to the Veteran's assertion, that the presently assigned 10 percent rating is consistent with the symptomatology shown, which is consistent with no more than symptoms of a 10 percent rating.  

Finally, a separate evaluation(s) is not warranted on the basis of neurologic abnormalities.  At the March 2009 VA examination, the Veteran's complaints included pain radiating into the shoulders.  However, his complaints were entirely subjective.  As noted, the General Rating Formula specifically requires associated objective neurologic abnormalities, and the March 2009 VA examination showed that there were no objective findings of an associated neurologic disorder of the upper extremities or other neurological deficit.

In light of the foregoing, the Board finds that an evaluation higher than 10 percent is not warranted for the service-connected DDD of the cervical spine.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims for increased ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

D.  Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Here, the Board has considered, under the Thun three-step analysis, whether referral for extraschedular consideration is appropriate, but finds that the schedular evaluations are not inadequate.  As explained in detail above, the applicable rating criteria reasonably describe the disability level and symptomatology of the service-connected PTSD with dysthymic disorder, chondromalacia of the right knee; chondromalacia of the left knee; and DDD of the cervical spine.  The evidence does not reflect an exceptional or unusual disability picture.  Accordingly, referral for extraschedular consideration is not in order.

 























	(CONTINUED ON NEXT PAGE)

ORDER

An initial evaluation in excess of 30 percent for PTSD with dysthymic disorder is denied.

A 10 percent rating, but not higher for chondromalacia of the right knee is granted beginning February 20, 2008, subject to the regulations governing the payment of VA monetary benefits.

An increased evaluation in excess of 10 percent for chondromalacia of the right knee is denied.   

A 10 percent rating, but not higher for chondromalacia of the left knee is granted beginning February 20, 2008, subject to the regulations governing the payment of VA monetary benefits.

An increased evaluation in excess of 10 percent for chondromalacia of the left knee is denied.   

An increased evaluation in excess of 10 percent for DDD of the cervical spine is denied.   




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


